           Case 2:20-cr-00159-JM Document 18 Filed 03/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

 v.                                 No. 2:20-cr-00159-JM-01

JAMES EARL SMITH                                                                 DEFENDANT


                                            ORDER

       Pending before the Court is United States’ Motion to Dismiss the Indictment as to Defendant

James Earl Smith. Good cause having been shown, the motion is GRANTED. (Doc. No. 17). The

Indictment as to James Earl Smith is hereby dismissed without prejudice.

        IT IS SO ORDERED this 25th day of March, 2021.




                                                    JAMES M. MOODY, JR.
                                                    UNITED STATES DISTRICT JUDGE
